 4:09-cr-03112-RGK-CRZ Doc # 156 Filed: 03/02/21 Page 1 of 1 - Page ID # 994




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:09CR3112

       vs.
                                                            ORDER
JOSE MANUEL AVALOS BANDERAS,

                    Defendant.


      If I release the defendant on his motion for compassionate release, he will be
deported. (See Filing 155.) In the exercise of my discretion, I will deny the motion
for compassionate release because the defendant is no more safe in Mexico than he
would be if he continued to be held in the Bureau of Prison’s custody. Therefore,

      IT IS ORDERED that the motions to reduce sentence (Filings 148 and Filing
150) are denied and the motion to restrict (Filing 153) is granted.1

      Dated this 2nd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




      1
       As the Court of Appeals noted, I previously found that Mr. Banderas “is
potentially a very dangerous person.” (Filing 145.) I continue to have that same
concern.
